Name: COMMISSION REGULATION (EC) No 1113/95 of 17 May 1995 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92
 Type: Regulation
 Subject Matter: processed agricultural produce;  regions of EU Member States;  foodstuff
 Date Published: nan

 18 . 5. 95 EN Official Journal of the European Communities No L 111 / 13 COMMISSION REGULATION (EC) No 1113/95 of 17 May 1995 amending Regulation (EC) No 2883/94 establishing a forecast balance for the supply to the Canary Islands of agricultural products covered by the specific measures provided for in Articles 2, 3, 4 and 5 of Council Regulation (EEC) No 1601/92 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products ('), as last amended by the Act of Accession of Austria, Finland and Sweden and Regulation (EC) No 3290/94 (2), and in particular Article 3 (4) thereof, Whereas Commission Regulation (EC) No 2790/94 (3), as amended by Regulation (EC) No 2883/94 (4), lays down the detailed rules for implementation of the specific arrangements for the supply of certain agricultural products to the Canary Islands ; Whereas Regulation (EC) No 2883/94 establishes the supply balance for milk products for the Canary Islands ; whereas that balance may be revised where necessary, by means of adjustments during the year to the quantities, within the total quantity laid down, on the basis of the region's requirements ; whereas in order to satisfy the requirements of the Canary Islands for milk products, and in particular cheese, the quantities set down in the fore ­ cast supply balance for cheese must be adjusted ; whereas Annex IV to Regulation (EC) No 2883/94 should conse ­ quently be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Annex IV to Regulation (EC) No 2883/94 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 349, 31 . 12. 1994, p. 105. 0) OJ No L 296, 17. 11 . 1994, p. 23. (4) OJ No L 304, 29. 11 . 1994, p. 18 . No L 111 /14 bN Official Journal of the European Communities 18 . 5. 95 ANNEX 'ANNEX IV Milk products (tn tonnes) CN code Designation of goods Quantity 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter 90 000 (') 0402 Milk and cream, concentrated or containing added sugar or other sweetening matter 25 000 (2) 0405 00 Butter and other fats and oils derived from milk 3 500 0406 Cheeses ^ 0406 30 0406 90 23 0406 90 25 0406 90 27 12 000 0406 90 76 0406 90 78 0406 90 79 0406 90 81 / 0406 90 86 0406 90 87 &gt;1 500 0406 90 88 1901 90 99 Milk-based preparations without fat 7 000 (3) 2106 90 92 Milk-based preparations for children not containing milk fat 200 (') Of which 2 000 tonnes are for the processing and/or packaging sector. (2) Of which 17 500 tonnes are for the processing and/or packaging sector. P) The entire amount (7 000 tonnes) is for the processing and/or packaging sector.'